Citation Nr: 0217130	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-06 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment or 
overpayments of pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from decisions rendered by the Committee on Waivers 
and Compromises (Committee) of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied waiver of recovery of overpayments of 
nonservice-connected disability pension benefits for the 
period from February 1, 1997, through February 28, 2001.

An initial overpayment of $6,428 was created in May 2000 for 
the period from February 1, 1997, through April 30, 1999, 
when the amount of his award was retroactively reduced.  His 
request for waiver of recovery of this debt was denied in 
September 2000.  A second overpayment of $12,615 was created 
when his award was terminated in October 2000 retroactive to 
July 1, 1998.  In January 2001, the veteran was informed 
that his debt was $19,043.  The veteran requested waiver of 
this debt and reconsideration of his former request.  By a 
decision dated in May 2001, the RO denied his request for 
waiver of recovery of the overpayment of $12,615.

The RO furnished the veteran with a statement of the case in 
July 2001, listing the issue as entitlement to waiver of 
recovery of a pension overpayment of $17,825 ($19,043 less 
$1,218 which had already been withheld and applied to the 
debt).  The veteran filed his Substantive Appeal, VA Form 9, 
in August 2001.  He requested a hearing before a Member of 
the Board at the local VA office.  

In December 2001, the RO attempted to limit the issue to 
entitlement to waiver of recovery of the initial amount of 
the overpayment by issuance of a corrected Statement of the 
Case in which the amount of the overpayment was listed as 
$6,428.


REMAND

As noted above, the veteran submitted a VA Form 9 in August 
2001, requesting a personal hearing before a Member of the 
Board at the local VA office (hereinafter "Travel Board 
hearing").  While the veteran was offered a videoconference 
hearing, he did not agree to this type of hearing in lieu of 
a personal hearing before a Member of the Board and he did 
not withdraw his request for a personal hearing before a 
Member of the Board.  The veteran is entitled to such a 
hearing.  38 C.F.R. § 20.700.  Since Travel Board hearings 
are scheduled by the RO, a remand is necessary for that 
purpose.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for 
a Travel Board Hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran should be 
informed of the time and place to 
report.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


